WHATLEY, Judge.
Jacquelyn Postma appeals her conviction and sentence for second-degree murder. We affirm her conviction without discussion, but we remand for the trial court to strike the language in Postma’s sentence indicating that she is ineligible for parole.
Upon Postma’s motion to correct sentencing error, the trial court entered an order striking the language from the written judgment and sentence that Postma was ineligible for parole. However, it appears from the record before us that such language was never stricken from the written judgment and sentence. We therefore remand this case for the trial court to strike such language from Postma’s sentence if it has not already done so.
Conviction and sentence affirmed; remanded for trial court to strike parole ineligibility language from sentence.
SILBERMAN and KELLY, JJ., Concur.